 

Case 2:20-cv-01168-RSM Document 6 Filed 08/03/20 Page 1 of 1

AO 120 (Rev, 08/10)

 

TO: Mail Stop 8 REPORT ON THE
‘ Director of the U.S. Patent and Trademark Office FILING OR DETERMINATION OF AN
P.O. Box 1450 ACTION REGARDING A PATENT OR
Alexandria, VA 22313-1450 TRADEMARK

 

 

 

In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
filed in the U.S. District Court Western District of Washington on the following

L] Trademarks or [Mi Patents. ( [] the patent action involves 35 U.S.C. § 292.):

 

 

 

 

 

 

 

 

 

 

 

DOCKET NO. DATE FILED U.S. DISTRICT COURT
2:20-cv-1168 RSM 7/31/20 Western District of Washington

PLAINTIFF DEFENDANT

MOUNTECH IP LLC HTC AMERICA, INC.

PATENT OR DATE OF PATENT sais asa eras cere pa :
TRADEMARK NO. OR TRADEMARK HOLDER OF PATENT OR TRADEMARK

1 US 7,991,784 8/2/2011 Mountech IP LLC

2 US 8,311,805 41/13/2012 Mountech IP LLC

3

4

5

 

 

 

 

 

In the above—entitled case, the following patent(s)/ trademark(s) have been included:

 

 

 

 

 

 

 

DATE INCLUDED INCLUDED BY
L] Amendment L] Answer L] Cross Bill L] Other Pleading
aa ee ae peter HOLDER OF PATENT OR TRADEMARK

l

2

3

4

5

 

 

 

 

 

In the above—entitled case, the following decision has been rendered or judgement issued:

 

DECISION/JUDGEMENT

 

 

 

 

 

CLERK (BY) DEPUTY CLERK DATE
William M McCool EAL PA 8/3/2020

 

 

 

/
Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
